DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 28 MAR 2022.
Priority
Applicant’s claim for the benefit of prior-filed provisional applications 62/739,145 filed on 28 SEP 2018 and 62/653,516 filed on 5 APR 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statements
The information disclosure statement filed 17 JUL 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A plurality of NPL citation(s) have been lined through for being defective for one or more of these requirements.
The information disclosure statements (IDS) filed on 17 JUL 2019 and 28 MAR 2022 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.	
Applicant’s Election and Amendments
	Applicant’s amendments and response to restriction filed on 28 MAR 2022 are acknowledged. Applicant has cancelled claims 179-210, amended claims 158-161 and 166-167, and added new claims 211-251. 
Applicant elected, without traverse, a TCR or antigen binding fragment thereof comprising:
a) a Vα region comprising the amino acid sequence of SEQ ID NO: 47;
b) a Vα CDR-1 comprising the amino acid sequence of SEQ ID NO: 48;
c) a Vα CDR-2 comprising the amino acid sequence of SEQ ID NO: 49;
d) a Vα CDR-3 comprising the amino acid sequence of SEQ ID NO: 50;
e) a Cα constant region comprising the amino acid sequence of SEQ ID NO: 14;
f) a Vβ region comprising the amino acid sequence of SEQ ID NO: 60;
g) a Vβ CDR-1 comprising the amino acid sequence of SEQ ID NO: 61;
h) a Vβ CDR-2 comprising the amino acid sequence of SEQ ID NO: 62;
j) a Cβ constant region comprising the amino acid sequence of SEQ ID NO: 350.
Examiner’s Amendment-Claims
The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Jeffrey W. Schmidt, Reg. No. 72,552, at 858-314-7617 conveyed on 11 MAY 2022 and approved on 12 MAY 2022.
Claims 160 and 168 are cancelled.
Claims 172 is amended to recite: “An isolated engineered cell”…
Claim 173 is amended to recite: “An isolated engineered cell”… 
Claims 174 is amended to recite: “The isolated engineered cell”…
Claim 211 is amended to recite: “The isolated engineered cell”…
Claim 212 is amended to recite: “The isolated engineered cell”…
Claim 218 is amended to recite: “An isolated engineered cell”…
Claim 219 is amended to recite: “An isolated engineered cell”…
Claim 220 is amended to recite: “The isolated engineered cell”…
Claim 227 is amended to recite: “An isolated engineered cell”…
Claim 228 is amended to recite: “An isolated engineered cell”…
Claim 229 is amended to recite: “The isolated engineered cell”…
Claims 234 is amended to recite: “An isolated engineered T cell”…
Claim 235 is amended to recite: “The isolated engineered cell”…
Claim 236 is amended to recite: “The isolated engineered cell”…
Claims 243 is amended to recite: “An isolated engineered T cell”…
Claim 244 is amended to recite: “The isolated engineered cell”…
Claim 245 is amended to recite: “The isolated engineered cell”…
Claim Status
	Claims 1-157, 160, 168, and 179-210 are cancelled. Claims 158-159, 161, 166-167, 172-174, 211-212, 218-220, 227-229, 234-236, and 243-245 are amended. Claims 211-251 are new. Claims 158-159, 161-167, 169-178 and 211-251 are pending.
Objection to the Specification
	The prior objection to the specification for missing SEQ ID NO:s is withdrawn in light of applicant’s arguments. Applicant’s argument that the string of letters in the far right column of Table E4 titled "Permissive residues" does not represent a chain of amino acid residues, i.e., an amino acid sequence, but instead represents each individual amino acid residue that was identified as potentially permissive at that position is found persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
In regard to the engineered TCR alpha and beta chains and instant SEQ ID NO:s recited in the claims:
SEQ ID NO: 43 (251 amino acids) comprises SEQ ID NO:s 47 (110 amino acids; residues 1-110 of SEQ ID NO:43) joined with SEQ ID NO: 14 (141 amino acids; residues 111-251 of SEQ ID NO: 43). SEQ ID NO: 47 comprises SEQ ID NO:s 48 (residues 27-31), 49 (residues 49-55), and 50 (residues 90-99).
SEQ ID NO: 359 (295 amino acids) comprises SEQ ID NO: 60 (116 amino acids; residues 1-116 of SEQ ID NO: 359) joined with SEQ ID NO: 350 (179 amino acids; residues 117-295 of SEQ ID NO: 359). SEQ ID NO: 60 comprises SEQ ID NO:s 61 (residues 27-32), 62 (residues 50-56), and 63 (residues 95-106).
The closest prior art in regard to the Vα and Vβ regions comprising CDRs 1-3 of the alpha and beta chains, respectively, is found in KITCHEN (US9228007B1; Publ. 5 JAN 2016) for SEQ ID NO:s 47and 43 and in MAURER (US20170312350A1; Publ. 2 NOV 2017; US10596242B2) for SEQ ID NO:s 60 and 359 (see IFW sequence search files .rai, Results 4, 7, 1, and 1, respectively). 
KITCHEN teaches SEQ ID NO: 9 which shares 90% identity to SEQ ID NO: 47 and differs in 7 of the 10 amino acids in the Vα CDR3 domain and 2 additional amino acid mismatches. And in regard to the full length alpha chain construct, KITCHEN’s SEQ ID NO: 9 shares 95% identity to SEQ ID NO: 43 which comprises the Cα region in addition to the Vα region of the engineered TCR alpha chain and differs in 7 of the 10 amino acids in the Vα CDR3 domain and 3 additional amino acid mismatches (the mismatch at residue 1 is most certainly a sequencing artifact as evidenced by all other sequence search results in the IFW files; see .rai files for SEQ ID NO: 43 and/or 47). The highlighted region in the figure below corresponds to the unique Vα CDR3 region of SEQ ID NO:s 50, 43, and 47 as compared to KITCHEN’s SEQ D NO: 9.
MAURER teaches SEQ ID NO: 10 which shares 94% identity to SEQ ID NO: 60 and differs in 4 of the 12 amino acids in the Vβ CDR3 domain. MAURER’s SEQ ID NO: 10 shares 97% identity with SEQ ID NO: 359 and differs in 4 of the 12 amino acids in the Vβ CDR3 domain and 1 additional amino acid mismatch in the constant region. The highlighted region in the figure below corresponds to the unique Vβ CDR3 region of SEQ ID NO:s 63, 60, and 359 as compared to MAURER’s SEQ ID NO: 10.




KITCHEN alignment:

    PNG
    media_image1.png
    633
    687
    media_image1.png
    Greyscale

MAURER alignment:

    PNG
    media_image2.png
    722
    756
    media_image2.png
    Greyscale

The closest prior art in regard to the Cα and Cβ regions of the instant TCR alpha and beta chains (SEQ ID NO:s 14 and 350) is found in SCHMITT (US20160083449A1; Publ. 24 MAR 2016; US10538572B2). SCHMITT teaches a TCR alpha chain of SEQ ID NO: 62 that shares 100% identity to SEQ ID NO: 14 and a TCR beta chain of SEQ ID NO: 11 that shares 100% identity with SEQ ID NO: 350 (see IFW sequence search files .rai, Result 1). Furthermore, SCHMITT teaches that the constant domains of the C4 TCRα and TCRβ were modified to express complementary cysteine residues at positions 48 (Thr to Cys) and 57 (Ser to Cys), respectively, to promote inter-chain pairing of the C4 TCR chains and to minimize mispairing of the exogenous C4TCR chains with endogenous TCR chains (see instant claim 166) [0115].
Thus, the closest prior art teaches engineered TCRs comprising Vα chains comprising a CDR1 and a CDR2 comprising SEQ ID NO: 48 and 49, respectively, but does not teach or fairly suggest a CDR3 comprising SEQ ID NO: 50 (AGARNFNKFY; Ala Gly Ala Arg Asn Phe Asn Lys Phe Tyr). The closest prior art teaches engineered TCRs comprising Vβ chains comprising a CDR1 and a CDR2 comprising SEQ ID NO: 61 and 62, respectively, but does not teach or fairly suggest a CDR3 comprising SEQ ID NO: 63 (SARSWRGGLEQF; Ser Ala Arg Ser Trp Arg Gly Gly Leu Glu Gln Phe). As the instant application requires all six elements of CDRs 1-3 of both the alpha and beta chains to comprise the recited SEQ ID NO:s, and because SEQ ID NO:s corresponding to the CDR3 domains of the alpha and beta chains are not taught or fairly suggested by the closest prior art, claim 158 is in condition for allowance.
Upon examiner’s amendments presented above the dependent claims 159, 161-167, 169-178 and 211-251 each require the limitation of independent claim 158 and are thus also in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 158-159, 161-167, 169-178, and 211-251 are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                           



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                

                                             /KEVIN K HILL/                                             Primary Examiner, Art Unit 1633